1

2

3                                                                                JS-6

4

5

6

7

8                                       UNITED STATES DISTRICT COURT
9                                      CENTRAL DISTRICT OF CALIFORNIA
10                                              WESTERN DIVISION
11

12   GILDARDO P., Jr.,                              )   No. CV 18-3571-DOC (PLA)
                                                    )
13                             Plaintiff,           )   JUDGMENT
                                                    )
14                   v.                             )
                                                    )
15   ANDREW M. SAUL, COMMISSIONER                   )
     OF THE SOCIAL SECURITY                         )
16   ADMINISTRATION                                 )
                                                    )
17                             Defendant.           )
                                                    )
18

19          Pursuant      to     the    Order   accepting   the   Magistrate   Judge’s   Report   and
20   Recommendation,
21          IT IS ADJUDGED that this action is dismissed without prejudice for failure to prosecute and
22   to follow court orders.
23

24             July 2, 2019
     DATED: ___________________________                     ___________________________________
                                                                HONORABLE DAVID O. CARTER
25                                                             UNITED STATES DISTRICT JUDGE
26

27

28
